Colt, J.
If the plaintiff gave the lease declared on, knowing that the defendant intended to use the premises described therein for che illegal sale of intoxicating liquor, and to enable the defendant to carry on the business there, and the premisés were in fact so used, he cannot recover the rent due upon it, in this action. It was a contract void for illegality. The fact may be proved by paroi, and cannot be objected to as contradicting the terms of the lease. The rule given to the jury was correct. Gen. Sts. c. 87, § 9.
The rulings asked for by the plaintiff could not have been properly given; because the lease, if originally void for illegality, could not be made valid by the defendant’s subsequent assignment of it; and because, as matter of law, there was, at the *540time, no power in this Commonwealth to license the sale com» plainéd of.
hi or are the objections to the competency of the evidence admitted at the trial well taken. The inquiry was as to the plaintiff's knowledge and illegal intent at the time of making the lease. In ascertaining what that was, his conduct and declarations both before and after, as well as at the time of the act, if reasonably significant of such knowledge and intent, are admissible. The evidence here admitted was relevant and material upon this point. 1 Greenl. Ev. § 53. Exceptions overruled.